COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
                                                                    No. 08-17-00219-CV
 IN THE INTEREST OF                               §
                                                                       Appeal from the
 I.B.E., JR.,                                     §
                                                                     383rd District Court
 A CHILD.                                         §
                                                                  of El Paso County, Texas
                                                  §
                                                                    (TC# 2015DCM2279)
                                                  §

                                 MEMORANDUM OPINION

       Insley Evans, Sr., pro se, is attempting to appeal from an order establishing the parent-child

relationship. We dismiss the appeal for lack of jurisdiction.

       A civil appeal is perfected when the notice of appeal is timely filed. TEX.R.APP.P. 25.1,

26.1; see Restrepo v. First National Bank of Dona Ana County, N.M., 892 S.W.2d 237, 238

(Tex.App.--El Paso 1995, no writ). If the notice of appeal is untimely, the appellate court lacks

jurisdiction and must dismiss the case.      See Charette v. Fitzgerald, 213 S.W.3d 505, 509

(Tex.App.--Houston [14th Dist.] 2006, no pet.). In an ordinary civil case, the notice of appeal

must be filed within 30 days after the judgment or appealable order is signed, or within 90 days if

any party timely files a motion for new trial, motion to modify the judgment, motion to reinstate

under TEX.R.CIV.P. 165a, or makes a request for findings of fact and conclusions of law.

TEX.R.APP.P. 26.1(a). The appellate court may extend the time to file the notice of appeal if,
within fifteen days after the deadline passes, the appellant files (1) the notice of appeal in the trial

court and (2) a motion for extension of time complying with Rule 10.5(b). TEX.R.APP.P. 26.3; see

TEX.R.APP.P. 10.5(b); Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997).

        The trial court signed the order establishing the parent-child relationship on May 25, 2017,

but Evans did not file his notice of appeal until October 5, 2017. Finding that the notice of appeal

is untimely, we dismiss the appeal for lack of jurisdiction.


November 8, 2017
                                                YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.




                                                 -2-